Citation Nr: 1118261	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-09 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating beyond November 30, 2006, for convalescence purposes following lumbar hemilaminectomy surgery.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for vision impairment and, if so, whether service connection is warranted, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity and, if so, whether service connection is warranted, claimed as a result of exposure to herbicides or as secondary to service-connected diabetes mellitus.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity and, if so, whether service connection is warranted, claimed as a result of exposure to herbicides or as secondary to service-connected diabetes mellitus.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

7.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to service-connected degenerative disc disease status post lumbar hemilaminectomy.  

8.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to service-connected degenerative disc disease status post lumbar hemilaminectomy.  

9.  Entitlement to service connection for acute cardiovascular accident (CVA) and transient ischemic attack (TIA), claimed as secondary to ischemic heart disease and/or service-connected diabetes mellitus.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2006, July 2007, and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Relevant to the Veteran's applications to reopen his claims of entitlement to service connection for vision impairment, and PTSD, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity, the Board notes the RO reopened such claims in the February 2008 statement of the case and the October 2008 rating decision, respectively, and denied them on the merits.  However, prior to consideration of the Veteran's claims on the merits, the Board is required to consider the issue of finality, see 38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the issues have been characterized as shown on the first page of this decision.  Insofar as the Board's determination as to finality is favorable to the Veteran and consistent with the RO's actions, she is not prejudiced by the Board's actions herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Board also recognizes that the Veteran has presented evidence of multiple psychiatric disorders, including PTSD, bipolar disorder, adjustment disorder, depression, anxiety, panic disorder without agoraphobia, gender identity disorder, and mood disorder.  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and recognizes that such characterization includes consideration of all currently diagnosed acquired psychiatric disorders. 

The issue of entitlement to service connection for ischemic heart disease been raised in a January 2010 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In connection with this appeal, the Veteran and her spouse testified at a personal hearing before the undersigned Veterans Law Judge in May 2010; a transcript of that hearing is associated with the claims file.

The Board notes that, subsequent to the issuance of the January 2010 statement of the case, additional evidence consisting of treatment records relevant to the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and CVA and TIA has been received.  The Veteran has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  However, as the Board is reopening her claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, no prejudice to the Veteran results in the Board's consideration of such evidence.  Additionally, as such reopened claims, as well as the claim of entitlement to service connection for CVA and TIA, are being remanded, the AOJ will have an opportunity to review all of the documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The merits of the issues of entitlement to service connection for vision impairment, peripheral neuropathy of the bilateral lower extremities, an acquired psychiatric disorder, radiculopathy of the bilateral lower extremities, and CVA and TIA, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no evidence indicating that the Veteran had severe postoperative residuals following lumbar hemilaminectomy surgery, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited, beyond November 30, 2006.

2.  In a final decision issued in January 1999, the RO denied service connection for vision loss, peripheral neuropathy as a result of exposure to herbicides, and PTSD.

3.  Evidence added to the record since the final January 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for vision impairment, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and PTSD.


CONCLUSIONS OF LAW

1.  An extension of a temporary total disability rating beyond November 30, 2006, for convalescence purposes following lumbar hemilaminectomy surgery is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2010).

2.  The January 1999 rating decision that denied the Veteran's claims of entitlement to service connection for vision loss, peripheral neuropathy as a result of exposure to herbicides, and PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2010)].

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for vision impairment, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for vision impairment, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and PTSD is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

Pertinent to the Veteran's claim for an extension of her temporary total evaluation beyond November 30, 2006, for service-connected degenerative disc disease status post lumbar hemilaminectomy, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to the initial July 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim for a temporary total evaluation under 38 C.F.R. § 4.30, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's surgical and physical therapy records surrounding the surgery in question are of record as well as additional treatment records pertaining to her service-connected degenerative disc disease status post lumbar hemilaminectomy.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  Additionally, she was provided with a post-operative VA examination in June 2007, which addresses the current severity of her service-connected back disability.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.


II.  Extension of a Temporary Total Disability Rating

At her May 2010 Board hearing and in documents of record, the Veteran contends that, following her lumbar hemilaminectomy surgery on October 12, 2006, she remained hospitalized for four days, was placed on home healthcare for three weeks, and then underwent rehabilitation through June 2007.  She further alleges that she has remained wheelchair-bound since her surgery.  As such, the Veteran claims that an extension of a temporary total disability rating beyond November 30, 2006, for convalescence purposes following lumbar hemilaminectomy surgery is warranted. 

VA regulations provide that a temporary total disability rating for convalescence purposes will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint or more.

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the adjudication officer.  

The record reflects that the Veteran underwent lumbar hemilaminectomy surgery on October 12, 2006, and has been awarded a temporary total disability evaluation for convalescence purposes through November 30, 2006.  She was hospitalized from October 12, 2006, until October 15, 2006, when she was discharged home.  Post-operative discharge instructions indicated that, with respect to activities, the Veteran may shower and should use a 2-wheel walker with all ambulation.  She was advised against heavy lifting, pulling, pushing, and straining.  It was recommended that the Veteran gradually increase her activity, allowing for periods of rest.  Her discharge diagnoses included severe, acute exacerbation of back pain, and right lower extremity radiculopathy.  

At a follow up appointment on November 1, 2006, it was noted that the Veteran was doing well with no complaints of back or right leg pain and her incision was well-healed; however, she complained of persistent distal right numbness and tingling.  She was completing home therapy the following day.  The Veteran was ambulating with a 2-wheel walker for safety.  The assessment was lumbar intervertebral disc without myelopathy, which was noted to be improved.  The Veteran was given a referral for outpatient physical therapy for back and leg strengthening.  It was noted that she was encouraged to wean from the use of the walker.  Additionally, it was indicated that the Veteran would be following up with her physician on an as needed basis.

Records dated in November 2006 and December 2006 reflect that the Veteran underwent physical therapy following her surgery.  It was noted that she used a motorized scooter for locomotion and ambulated with an antalgic gait.  Additionally, it was observed that the Veteran used a walker or cane at home.  Such records reflect complaints of significant impaired sensation limiting bilateral lower extremity strength.

In February 2007, the Veteran underwent a lumbar epidural adhesiolysis for pain control.  A March 2007 record reflects that she used a wheelchair for seven years with a walker for transfers.  It was also noted that she had an electric scooter.  A May 2007 record reflects that the Veteran continued to utilize aquatic therapy.  In June 2007, a VA examination revealed a current diagnosis of degenerative disc disease status post lumbar hemilaminectomy.  It was noted that the Veteran shopped using a scooter and continued with physical therapy in May 2007 and June 2007.  Such also indicated that she used a wheelchair with a walker to transfer and was unable to walk more than a few steps. 

Based on the foregoing, the Board finds that there is no evidence indicating that the Veteran had severe postoperative residuals following lumbar hemilaminectomy surgery, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited, beyond November 30, 2006.  In this regard, the Board is cognizant that the Veteran is in a wheelchair; however, such was the case prior to her back surgery.  Specifically, records dated in September 2006 reflect that the Veteran arrived for medical appointments in a wheelchair.  Additionally, a March 2007 record reflects that the Veteran had been using assistive devices for the prior seven years, which substantially pre-dates her October 2006 surgery.  In this regard, August 2001 and September 2001 VA treatment records likewise reflect that the Veteran was in a wheelchair.  Moreover, while she continued with physical therapy following November 30, 2006, such alone does not warrant an extension of a temporary total disability rating under 38 C.F.R. § 4.30.  

Therefore, the Board finds that the Veteran is not entitled to an extension of a temporary total disability rating beyond November 30, 2006, for convalescence purposes following lumbar hemilaminectomy surgery.  

III.  New and Material Evidence Claims

At her May 2010 Board hearing and in documents of record, the Veteran alleges that she suffered head trauma during service, which resulted in her vision impairment.  Additionally, she claims that she currently has vision impairment and peripheral neuropathy of the bilateral lower extremities as a result of her service-connected diabetes mellitus.  Finally, the Veteran alleges that she currently has PTSD as a result of in-service stressors that include experiencing mortar and rocket attacks during her service in Vietnam.  Therefore, she claims that service connection is warranted for such disorders.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic disease of the nervous systems, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Certain diseases, to include acute and subacute peripheral neuropathy, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. 
§ 3.304(f). With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his or her actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a January 1999 rating decision, the RO denied entitlement to service connection for vision loss, peripheral neuropathy as a result of exposure to herbicides, and PTSD.  At such time, the RO considered the Veteran's service treatment records, post-service VA and private treatment records, a November 1990 VA examination, and the Veteran's lay statements.  The RO determined that service connection for vision loss was not warranted as such was considered a congenital or developmental defect which is unrelated to military service and not subject to service connection.  The RO further concluded that service connection for peripheral neuropathy was not warranted as such was not associated with herbicide exposure, did not happen in military service, and was not caused or aggravated by service.  Additionally, the RO denied service connection for PTSD on the basis that there was no confirmed diagnosis of such disorder and the evidence was inadequate to establish that a stressful event had occurred.  Therefore, the RO denied service connection for such claimed disorders.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 1999, the Veteran was advised of the decision and her appellate rights.  Thereafter, in February 1999, she submitted a notice of disagreement as to the denial of service connection for vision loss, peripheral neuropathy, and PTSD, and a statement of the case was issued in July 1999.  However, the Veteran did not submit a timely substantive appeal so as to perfect her appeal and, therefore, the January 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2010)].

The Board observes that, following the issuance of the January 1999 rating decision and prior to the issuance of the July 1999 statement of the case, additional evidence was received, to include the Veteran's service personnel records.  Regulations provide that, as set forth in C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, while such evidence was received subsequent to the issuance of the January 1999 rating decision, it was considered as having been filed in connection with the Veteran's original claim for service connection.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed her application to reopen her claims of entitlement to service connection for vision impairment, and peripheral neuropathy of the bilateral lower extremities, and PTSD in July 2006, July 2007, and January 2008, respectively, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 1999 rating decision, VA and private treatment records, VA examination reports, and the Veteran's and her spouse's statements have been added to the record.  Such evidence is new in that it was not previously of record at the time of the prior final denial.  Additionally, as will be explained in detail below, the Board finds that, as relevant to each of the Veteran's claims, it is material because it relates to an unestablished fact necessary to substantiate such claims.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claims of entitlement to service connection for vision impairment, peripheral neuropathy of the bilateral lower extremities, and PTSD.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  

Relevant to the Veteran's claimed vision impairment, the Board observes that, at the time of the January 1999 rating decision, the evidence showed that she was treated for myopia throughout service and that she was currently legally blind.  Her service treatment records also reflect that she had head trauma during service in July 1970 when she suffered a contusion of the face as a result of an assault by a training leader.  Additionally, in September 1975, the Veteran was treated for a blow to the right side of the head and, in February 1980, she was seen for a laceration on the top of her head and received five stitches.  It was noted that there was no loss of consciousness, blurring on diplopia.  Also, in March 1980, the Veteran was treated for viral gastritis and complained of blurry vision at that time.  Evidence received since the January 1999 rating decision includes a June 2006 record that shows a visual evoked potential (VEP) test was positive, which was consistent with damage along the neural pathway from the brain to the optic nerve to the eye.  Such was also noted to be consistent with the Veteran's poor vision.  The physician concluded that the Veteran's loss of vision in each eye is directly attributable to damage along the neural pathway from the brain to the optic nerve to the eye.  Additionally, since the January 1999 rating decision, service connection has been granted for diabetes mellitus and an initial disability rating of 20 percent has been assigned, effective July 24, 2006, in an October 2006 rating decision.  At her May 2010 Board hearing, the Veteran alleged that her service-connected diabetes mellitus may have caused or aggravated her vision impairment.  The Board finds that the newly received evidence is material in that it reflects that the Veteran's vision impairment may not be solely due to a congenital or development defect, which raises a reasonable possibility of substantiating the Veteran's claim.

Regarding the Veteran's claim for peripheral neuropathy of the bilateral lower extremities, the Board observes that, at the time of the January 1999 rating decision, the evidence failed to show that such was due to her exposure to herbicides.  Since such rating decision, service connection has been granted for diabetes mellitus and an initial disability rating of 20 percent has been assigned, effective July 24, 2006, in an October 2006 rating decision.  Additionally since the January 1999 rating decision, evidence addressing the possible etiology of the Veteran's neuropathy, to include suggesting that such is either due to or aggravated by her diabetes, has been received.  

Specifically, a March 2007 private treatment record reflects an impression of diabetic neuropathy.  In September 2007, a neurology note reflects that nerve conduction studies (NCS) revealed a mild left peroneal neuropathy, which may be a focal compression neuropathy.  The physician observed that the Veteran had multiple risk factors for polyneuropathy which include diabetes mellitus type II, hypertriglyceridemia, and B12 deficiency.  An October 2007 neurological consultation following the Veteran's CVA reflects that her past medical history was significant for peripheral neuropathy assumed to be due to diabetes.  The physician noted that the Veteran's neuropathy was thought to be secondary to diabetes mellitus; however, indicated that old records were not available to substantiate such conclusion.  A March 2009 record reflects a history of diabetes with neuropathy and, in December 2009, a treatment record shows a diagnosis of diabetic peripheral neuropathy.  

As such newly received evidence addresses the etiology of the Veteran's peripheral neuropathy and, in fact, suggests that such may be caused or aggravated by her service-connected diabetes mellitus, the Board finds that it raises a reasonable possibility of substantiating the Veteran's claim.

With respect to the Veteran's claim for PTSD, the Board observes that, at the time of the January 1999 rating decision, the evidence failed to show a confirmed diagnosis of such disorder and was inadequate to establish that a stressful event had occurred.  In this regard, evidence of record at such time showed a diagnosis of PTSD, but there was no accompanying psychiatric evaluation and there was no verified in-service stressor.  Evidence received since such time reveals a diagnosis of PTSD in a December 2007 private neuropsychological assessment.  Additionally, in July 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  In this regard, the Veteran has alleged that her PTSD, in part, is the result of experiencing mortar and rocket attacks while serving in Vietnam.  As her service personnel records reflect that she served in Vietnam from March 1971 to August 1971, participated in the Vietnam Counteroffensive Phase VIII/ Consolidation I campaign, and was awarded the Vietnam Service Medal, the Vietnam Campaign Medal with 60 Device, and the Republic of Vietnam, Cross of Gallantry with Palm, the Board finds that the Veteran's lay testimony alone establishes the occurrence of her claimed in-service stressor of experiencing mortar and rocket attacks.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Moreover, in a September 2008 document, the U.S. Army and Joint Services Records Research Center verified that, during the time period that the Veteran served in Vietnam, her unit received incoming mortar rounds and a rocket attack.  As such, since the January 1999 rating decision, one of the Veteran's claimed stressors has been verified.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.

Therefore, based on the foregoing, the Board finds that the evidence received subsequent to the January 1999 rating decision that denied service connection for vision loss, peripheral neuropathy as a result of exposure to herbicides, and PTSD, is new and material as to each claim and, as such, the Veteran's claims of entitlement to service connection for vision impairment, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and PTSD are reopened.


ORDER

An extension of a temporary total disability rating beyond November 30, 2006, for convalescence purposes following lumbar hemilaminectomy surgery is denied.  

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for vision impairment is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for PTSD is granted.


REMAND

Regarding the remaining claims on appeal, as well as the claims reopened in the above decision, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that, as relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a remand is necessary in order to obtain outstanding service treatment records.  In this regard, the Veteran testified at her May 2010 Board hearing that she was hospitalized in DaNang, Vietnam, for approximately a month and, thereafter, in Fort Campbell, Kentucky, for approximately two weeks to two months.  In this regard, her service personnel records reflect that she served in Vietnam from March 1971 to August 1971.  Additionally, the Veteran was referred for a psychiatric evaluation at the request of the command at Schwaebisch Hall, Germany, in March 1980.  It was noted that a formal response would follow; however, such is not of record.  Therefore, any records relevant to the Veteran's psychiatric treatment and/or evaluation from any pertinent facility in DaNang, Vietnam; Fort Campbell, Kentucky; and Schwaebisch Hall, Germany, should be requested from any appropriate source, to include the National Personnel Records Center (NPRC).

The Board further notes that documentation contained in the claims file reflects that the Veteran was hospitalized in September 1986 for a hysterical conversion reaction at Landstuhl Army Regional Medical Center; however, records relevant to such hospitalization are not of contained in the claims file.  Additionally, the record reflects that the Veteran was treated for a potential overdose at East Pointe Hospital in October 1995 and she has reported treatment at the Ruth Cooper Center beginning in 1993; however, such records are not contained in the claims file.  Therefore, on remand, these outstanding records should be requested.

Additionally, as relevant to all claims, the Board observes that the Veteran currently seeks treatment from numerous private providers as well as through the Bay Pines, Tampa, and Fort Myers, Florida, VA facilities.  The most recent VA treatment records contained in the claims file are dated in October 2008.  Therefore, the Veteran should be given the opportunity to identify any additional treatment records relevant to her claims, and any identified records, to include those from the Bay Pines, Tampa, and Fort Myers VA facilities dated from October 2008 to the present, should be obtained for consideration in her appeal.

The Board further finds that a remand is necessary in order to afford the Veteran VA examinations for her claimed acquired psychiatric disorder and vision impairment.  Additionally, an addendum opinion regarding the etiology of her claimed peripheral neuropathy and radiculopathy of her bilateral lower extremities should be obtained.  

As relevant to the Veteran's acquired psychiatric disorder, she has contended that such is the result of her military service, to include traumatic experiences during her tour of duty in Vietnam, in-service psychiatric treatment, and/or the resultant stress of worrying about her spouse while she was in the military.  

In this regard, the Veteran's service treatment records reflect that, in March 1980, she was referred for a psychiatric evaluation at the request of the command at Schwaebisch Hall, Germany.  It was noted that a formal response would follow; however, such is not of record.  After her service discharge, in December 1986, the Veteran was treated for hysterical conversion reaction at Landstuhl Army Regional Medical Center.  At such time, it was noted that she had been hospitalized in September 1986 for a hysterical conversion reaction and was seen for follow-up.  Following an examination, the impression was hysterical conversion reaction and it was noted that there was nothing to suggest an organic lesion.  Follow-up with psychiatry was recommended.  A November 1990 post-service treatment record from Fort Benning, Georgia, reflects that the Veteran was evaluated as a result of bizarre behavior possibly consistent with mania or psychosis.  It was noted that she had a history of conversion reaction, stress, and stress-related chest pain.  It was observed that the Veteran's spouse was in Saudia Arabia.  Following a mental status examination, psychotic disorder, conversion reaction versus psychosis with paranoia, was diagnosed.  Additional VA and private treatment records reflect continued treatment for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, PTSD, panic disorder without agoraphobia, gender identity disorder, bipolar disorder, and mood disorder, from May 1995 to the present.

In October 2008, the Veteran was provided a VA examination in order to determine if her acquired psychiatric disorder was related to her military service.  At such time, she reported a stressor event involving threatened serious injury or death to her spouse, who was also serving in the military, in approximately early 1991.  The Board notes that the examiner indicated that such time period was during the Veteran's military service; however, she was discharged from the military in October 1983.  Additionally, the examiner did not consider the Veteran's verified stressor of experiencing mortar and rocket attacks while she was in Vietnam.  Following a review of the record and a mental status examination, the examiner provided an Axis I diagnosis of bipolar affective disorder and cognitive disorder not otherwise specified (the latter was noted to have started after the Veteran's TIAs in the prior two to three years); however, he indicated that, while the Veteran met the stressor criterion for PTSD due to her fear of her spouse being captured by the enemy, she did not meet the criteria for PTSD.  The examiner further indicated that it was at least as likely as not that the Veteran's bipolar disorder was caused by or the result of her worry about her spouse (who was also in the military) being captured by the enemy.  

However, as the October 2008 VA examiner failed to consider the Veteran's verified stressor of experiencing mortar and rocket attacks while in Vietnam and related her acquired psychiatric disorder to an incident that occurred after the Veteran's discharge from military service, the Board finds that such opinion was based on an inaccurate factual premise.  Moreover, as there are outstanding treatment records relevant to her acquired psychiatric disorder, the Board finds that a remand is necessary in order to afford the Veteran another VA examination and opinion so as to determine the nature and etiology of her acquired psychiatric disorder, to include whether such is related to her verified stressor of experiencing mortar and rocket attacks while in Vietnam or her in-service psychiatric treatment, after all outstanding records have been associated with the claims file. 

Pertinent to the Veteran's vision impairment, the Board observes that her service treatment records reflect that March 1970, August 1973, and March 1980 examinations revealed that she had defective near and distant vision.  During her military service, she wore prescription glasses for myopia.  A July 1970 record reflects that the Veteran suffered a contusion of the face when he was assaulted by a training leader.  Additionally, in September 1975, she was treated for a blow to the right side of the head.  In February 1980, the Veteran was seen for a laceration on the top of her head and received five stitches.  It was noted that there was no loss of consciousness, blurring on diplopia.  In March 1980, the Veteran was treated for viral gastritis and complained of blurry vision at that time.

Post-service records reflect that, in March 1995, it was noted that the Veteran's visual problems started in November 1994.  Such records show continued treatment for legal blindness and macular degeneration, which were diagnosed in 1997.  Additionally, the Veteran was treated for a corneal abrasion in October 2001and a March 2004 record shows a diagnosis of myopia bilaterally.  Additionally, a June 2006 record that shows a VEP test was positive, which was consistent with damage along the neural pathway from the brain to the optic nerve to the eye.  Such was also noted to be consistent with the Veteran's poor vision.  The physician concluded that the Veteran's loss of vision in each eye is directly attributable to damage along the neural pathway from the brain to the optic nerve to the eye.  Additionally, service connection is in effect for diabetes mellitus.  

The Board observes that, generally, a refractive error of the eye is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Moreover, the Veteran has claimed that her vision impairment is caused or aggravated by her service-connected diabetes mellitus.  Therefore, a remand is necessary in order to determine the current nature of the Veteran's vision impairment and whether such is related to his military service, to include whether such was subject to or aggravated by a superimposed disease or injury, to include head trauma, which resulted in additional disability, or is secondary to her service-connected diabetes mellitus.  Additionally, the Board notes that the Veteran has not been provided with VCAA notice with respect to the secondary aspect of her claim and, therefore, such should be accomplished on remand.

Regarding the Veteran's claimed peripheral neuropathy and radiculopathy of her bilateral lower extremities, the Board initially notes that there has been some confusion in the record as to whether the Veteran has peripheral neuropathy as a result of diabetes mellitus, radiculopathy due to her lumbar spine disability, and/or neuropathy due to a vitamin B12 deficiency.  

Relevant to the Veteran's claimed radiculopathy, a July 2001 VA treatment record reflects mild left lower extremity sensory and poor gait ? secondary to lumbar radiculopathy.  In a September 2003 record, the assessment included lower back pain with possible radiculopathy.  A September 2006 private treatment record reflects diagnoses of severe, acute exacerbation of back pain and right lower extremity radiculopathy.  In November 2006, a VA treatment record indicated that that the Veteran's paresthesia of the lower extremities was secondary to her recent L4-L5 disc herniation and status post laminectomy.  A January 2007 VA treatment record reflects diagnoses of lumbar degenerative disc disease and lumbar spinal stenosis, but the physician indicated that there was no definitive evidence of myelopathy or radiculopathy on examination.  In March 2007, the Veteran was diagnosed with left L4-5 lumbar radiculopathy.  A May 2007 VA treatment record reflects an assessment of radiculopathy at the cervical and lumbar spines.  At a June 2007 VA spine examination, the Veteran's complaints of paresthesias, leg/foot weakness, and falls were noted and the examiner indicated that that the etiology of such were not unrelated to her back disability.  In a January 2008 VA treatment record, it was indicated that the Veteran may have radiculopathy/muscular strain at the lumbar spine.  In a June 2008 statement, Dr. Liebowitz indicated that EMG/NCS of the lower extremities revealed mild left peroneal neuropathy.  He indicated that such appeared to be related to the Veteran's service-connected degenerative disc disease/status post lumbar hemilaminectomy.  

Pertinent to the Veteran's claimed peripheral neuropathy, in September 2006, an impression of neuropathy was provided.  A January 2007 VA record reflects that the Veteran's sensory changes and generalized numbness/tingling could be to polyneuropathy.  A March 2007 private treatment record reflects an impression of diabetic neuropathy.  A March 2009 record reflects a history of diabetes with neuropathy and a December 2009 treatment record reflects a diagnosis of diabetic peripheral neuropathy.

As relevant to the etiology of the Veteran's lower extremity complaints, in September 2007, a neurology note reflects that NCS revealed a mild left peroneal neuropathy, which may be a focal compression neuropathy.  It was further observed that she did not have evidence of polyneuropathy on NCS.  EMG, CK, and a lumbar spine MRI were normal.  The physician observed that the Veteran had multiple risk factors for polyneuropathy include diabetes mellitus type II, hypertriglyceridemia, and B12 deficiency.  She was given a prescription for oral B12 supplementation in order to treat the underlying disease to prevent the development of polyneuropathy.  The physician indicated that she was unable to find any neurological cause of the Veteran's reported sensory loss and weakness in her legs.  Additionally, an October 2007 neurological consultation following the Veteran's CVA reflects that her past medical history was significant for peripheral neuropathy assumed to be due to diabetes.  The physician noted that the Veteran's neuropathy was thought to be secondary to diabetes mellitus and her low back pain radiating to the leg was thought to be due to a radiculopathy in the lumbosacral spine. 

Therefore, due to the confusion as to the etiology of the Veteran's complaints regarding her bilateral lower extremities, she was provided with a VA examination in October 2008 in order to determine the nature and etiology of such claimed disorder.  Following a review of the record, an interview with the Veteran, and a physical examination, the examiner diagnosed subjective complaints of bilateral peripheral neuropathy of the lower extremities.  He also noted that, based on the neurology consultation, her condition was mild peroneal neuropathy of the left lower extremity.  The examiner then opined that it was less likely as not secondary to the Veteran's diabetes mellitus.  He indicated that the Veteran's complaints of peripheral neuropathy, which started in 2002, pre-dated her diagnosis of diabetes mellitus in 2004.  The examiner further indicated that there were significant risk factors for the Veteran's neuropathy other than diabetes, to include vitamin B12 deficiency and crossing her legs.  He also opined that he could not resolve the issue of whether the Veteran's complaints of lumbar radiculopathy of the lower extremities is secondary to her service-connected degenerative disc disease status post lumbar hemilaminectomy without resorting to speculation.  In this regard, the examiner stated that there was no clinical findings to support radiculopathy and the Veteran's subjective description was so inconsistent, but did not fit the pathology of radiculopathy,  He indicated that there was a possibility that neuropathy and radiculopathy superimposed each condition.  

While the October 2008 VA examiner indicated that the Veteran's neuropathy was not secondary to her diabetes mellitus as complaints of the former condition pre-dated the diagnosis of the latter disease, he did not offer an opinion as to whether her service-connected diabetes mellitus aggravated her neuropathy.  Moreover, the VA examiner indicated that there was a possibility that neuropathy and radiculopathy superimposed each condition.  Additionally, the Board notes that the Veteran has alleged, in the alternative, that her neuropathy of the bilateral extremities is a result of her exposure to herbicides coincident with her service in Vietnam and no opinion regarding such allegation has been obtain.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding whether the Veteran's complaints regarding her lower extremities were aggravated by her service-connected diabetes mellitus and/or degenerative disc disease status post lumbar hemilaminectomy, and/or whether such is related to her exposure to herbicides.

Pertinent to the Veteran's claim of entitlement to service connection for CVA and TIA, the Board observes that she appears to allege that such are secondary to her ischemic heart disease, for which she filed a claim of entitlement to service connection in January 2010.  Moreover, at the October 2008 VA examination, the examiner noted that the Veteran had complex co-morbid conditions that could likely cause her TIA.  The Board notes that it appears that the RO is in the process of developing such claim, but has not, to the Board's knowledge, adjudicated it.  In this regard, as the outcome of the Veteran's claim of entitlement to service connection for ischemic heart disease may impact her claim of entitlement to service connection for CVA and TIA, such claim is inextricably intertwined and adjudication must be deferred. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, if service connection is granted for ischemic heart disease, the AOJ should conduct any additionally indicated development, to include affording the Veteran appropriate VCAA notice and obtaining any examinations and/or opinions, necessary to decide her claim of entitlement to service connection for CVA and TIA.

Regarding the Veteran's claim of entitlement to a TDIU, the record suggests that she may have participated in VA's vocational rehabilitation and counseling program.  Therefore, as such records are relevant to the impact her service-connected disabilities has on her employability, such folder should be obtained and associated with the claims file.  Furthermore, the Board observes that, at the Veteran's June 2007 VA examination for her service-connected degenerative disc disease status post lumbar hemilaminectomy, the examiner offered an opinion regarding the effect of such disability on her employability.  However, an opinion regarding whether all of the Veteran's service-connected disabilities, either jointly or singularly, render her unemployable has not been obtained.  Therefore, such should be obtained on remand.  Additionally, as the Board has remanded numerous issues, the outcome of such claims could impact the Veteran's claim of entitlement to a TDIU.  Therefore, such claim is inextricably intertwined and adjudication must be deferred.  See Parker, supra; Harris, supra.   

Additionally, as indicated in the Introduction, evidence relevant to the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and CVA and TIA was received after the issuance of the January 2010 statement of the case.  Therefore, on remand, readjudication of such claims should include all evidence received since the issuance of the January 2010 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for vision impairment as secondary to service-connected diabetes mellitus.

2.  Obtain any records relevant to the Veteran's psychiatric treatment and/or evaluation from any pertinent facility in DaNang, Vietnam, for the time period from March 1971 to August 1971; Fort Campbell, Kentucky, after August 1971; Schwaebisch Hall, Germany, in March 1980; and Landstuhl Army Regional Medical Center in September 1986 from any appropriate source, to include the NPRC.  Relevant to the records from Landstuhl Army Regional Medical Center, the AOJ is advised that the Veteran was treated at such facility as a military dependent of her spouse.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any outstanding treatment records relevant to her claimed disorders.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from East Pointe Hospital in October 1995; the Ruth Cooper Center beginning in 1993; and the Bay Pines, Tampa, and Fort Myers VA facilities dated from October 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Associate the Veteran's VA vocational rehabilitation folder with the claims file, if such exists.  The claims file should be properly documented if such file does not exist.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner is specifically requested to indicate whether the Veteran meets the DSM-IV criteria for PTSD.

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include her verified stressor of experiencing mortar and rocket attacks while serving in Vietnam or her in-service psychiatric treatment.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her vision impairment.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all currently diagnosed disorders of the Veteran's eyes, to include vision impairment.

The examiner should then offer an opinion as to whether any currently diagnosed eye disorder, to include vision impairment, is related to the Veteran's military service, to include her in-service head trauma.  The examiner should also offer an opinion as to whether any currently diagnosed eye disorder, to include vision impairment, is caused or aggravated by her service-connected diabetes mellitus.  Additionally, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's refractive error of the eye was subject to, or aggravated by, a superimposed disease or injury during service, to include her head trauma, that resulted in additional disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her vision impairment as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

7.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the October 2008 brain and spinal cord examination.  If the October 2008 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiries.   

In this regard, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus and/or degenerative disc disease status post lumbar hemilaminectomy aggravated her neuropathy of the bilateral lower extremities.  If aggravation is found, the examiner should report the baseline level of severity of the Veteran's neuropathy prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity, and the current level of severity.  

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's neuropathy of the bilateral lower extremities is related to her exposure to herbicides during service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her neuropathy of the bilateral lower extremities as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided.

8.  If, upon adjudication, service connection for ischemic heart disease is granted, conduct any additionally indicated development with respect to the Veteran's claim that her CVA and TIA were caused or aggravated by such disease, to include affording the Veteran appropriate VCAA notice and obtaining any examinations and/or opinions necessary to decide such claim.

9.  After all necessary development has been completed, the claims file should be referred to an appropriate medical professional to offer an opinion regarding whether the Veteran's service-connected disabilities render her unemployable.  In proffering an opinion, the examiner should review the claims file, to include the medical and lay evidence of record, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, render her unable to secure or follow a substantially gainful occupation, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the January 2010 statement of the case.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


